REASONS FOR ALLOWANCE
Claims 1-20 are allowed as amended in the response dated 9/28/2021. The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed in the Response are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1, 8, and 15.  The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claim 1, 8, and 15.  

Representative Claim 1 discloses:
A point-of-sale (POS) terminal, for fulfilling orders under non-persistent network conditions, the POS terminal comprising: a state processor, configured to queue a first portion of state changes in durable order queues that correspond to a first portion of orders in a restaurant, wherein said first portion of said state changes are transmitted through a gateway to a synchronization server, and wherein a second portion of state changes correspond to a second portion of orders that are transmitted by other POS terminals through said gateway to said synchronization server, and wherein said synchronization server is not on-premise with the POS terminal and said other POS terminal, andApplication No. 16833813 37 CFR 1.111 Amendment dated 09/22/2021an order processor, coupled to said state processor, configured to generate said first portion of state changes, and configured to access and transmit said first portion of state changes in each of said durable order queues to said synchronization server, from oldest to youngest, when operably connected to a network, wherein said order processor comprises current order state fields corresponding to said first and second portions of orders that are received from said synchronization server through said gateway, wherein said first and second portions of orders comprise all orders within said restaurant, and wherein said order processor utilizes domain specific rules disposed therein to resolve conflicts in said first and second portions of orders occurring from state change updates received from said synchronization server which result from other state changes to said first and second portions of orders, thereby enabling the POS terminal to process any one or more of said all orders within said restaurant.
The closest prior art made of record considered pertinent to applicant's disclosure. 
United States Patent Application No. 20170222868 A1 to Tan (“Tan”) teaches and discloses:
Methods for data synchronization in a computer network of a restaurant management system, corresponding devices and a corresponding system. A client receives a selected dish, stores it in a client order list and sends a corresponding synchronization message to a controller, wherein the message comprises a synchronization time and entries of the client order list. The controller receives the message, updates a controller order list accordingly and generates a current synchronization time. The controller receives a second synchronization time from a second client and selects entries from the controller order list, depending on the second synchronization time and on the current synchronization time, and sends a second synchronization message, which contains the selected items, to the second client.

United States Patent Application No. 20160125449 A1 to Beatty et al. (“Beatty”) teaches and discloses:
A computer-implemented method for an extensible point-of-sale device is disclosed. The method includes registering a third-party application to be notified of a transaction change on the point-of-sale device. The method also includes displaying a user interface to a user during a purchase transaction on a display of the point-of-sale device using one of a register module and a payment module. The method also includes receiving the transaction change via the user interface of the point-of-sale device. The method also includes broadcasting the transaction change to a set of registered applications that includes the third-party application. The method also includes taking an action that modifies the purchase transaction using the third-party application in response to the broadcasting.

United States Patent Application No. 20150206116 A1 to Bess et al. (“Bess”) teaches and discloses:
A local Point-of-Service (POS) server can receive requests from POS terminals on the local network that are unable to communicate with a central POS server due to, for example, a loss of network connectivity. The local POS server can generate transactions based on the requests, and store the transactions in a queue. The local POS can then transfer the queue to a recovery agent executing on the central POS server once connectivity has been restored. The central POS server can process a 

However, none of the above references teach A point-of-sale (POS) terminal, for fulfilling orders under non-persistent network conditions, the POS terminal comprising: a state processor, configured to queue a first portion of state changes in durable order queues that correspond to a first portion of orders in a restaurant, wherein said first portion of said state changes are transmitted through a gateway to a synchronization server, and wherein a second portion of state changes correspond to a second portion of orders that are transmitted by other POS terminals through said gateway to said synchronization server, and wherein said synchronization server is not on-premise with the POS terminal and said other POS terminal, andApplication No. 16833813 37 CFR 1.111 Amendment dated 09/22/2021an order processor, coupled to said state processor, configured to generate said first portion of state changes, and configured to access and transmit said first portion of state changes in each of said durable order queues to said synchronization server, from oldest to youngest, when operably connected to a network, wherein said order processor comprises current order state fields corresponding to said first and second portions of orders that are received from said synchronization server through said gateway, wherein said first and second portions of orders comprise all orders within said restaurant, and wherein said order processor utilizes domain specific rules disposed therein to resolve conflicts in said first and second portions of orders occurring from state change updates received from said synchronization server which result from other state changes to said first and second portions of orders, thereby enabling the POS terminal to process any one or more of said all orders within said restaurant.

The examiner notes the cited limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 2-7, 9-14, and 16-20, each depend from one of allowable claims 1, 8, and 15, and therefore claims 2-7, 9-14, and 16-20 are allowable for reasons consistent with those identified with respect to claim 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627                                                                                                                                                                                                        

/A. Hunter Wilder/Primary Examiner, Art Unit 3627